                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN

Democratic National Committee and
Democratic Party of Wisconsin,
             Plaintiffs,
      v.
Marge Bostelmann, Julie M. Glancey,
Ann S. Jacobs, Dean Knudson, Robert
F. Spindell, Jr., and Mark L. Thomsen,      Case No. 3:20-cv-249-wmc
in their official capacities as Wisconsin   (consolidated with Case Nos. 3:20-
Elections Commissioners,                    cv-278-wmc and 3:20-cv-284)
             Defendants,
      and
Republican National Committee and
Republican Party of Wisconsin,
             Intervening Defendants

Sylvia Gear, Malekeh K. Hakami,
Patricia   Ginter,    Claire  Whelan,
Wisconsin    Alliance     for Retired
Americans, League of Women Voters of
Wisconsin,
             Plaintiffs,
      v.
                                            Case No. 3:20-cv-278-wmc
Dean Knudson, Julie M. Glancey,             (consolidated with Case Nos. 3:20-
Robert F. Spindell, Jr., Mark L.            cv-249-wmc and 3:20-cv-284)
Thomsen, Ann S. Jacobs, Marge
Bostelmann, in their official capacity as
members of the Wisconsin Elections
Commission, Meagan Wolfe, in her
official capacity as the Administrator of
the Wisconsin Elections Commission,
             Defendants.

            THE WISCONSIN LEGISLATURE’S COMBINED RENEWED
             MOTION TO INTERVENE IN DNC V. BOSTELMANN AND
                MOTION TO INTERVENE IN GEAR V. KNUDSON
       The Joint Committee on Legislative Organization, on behalf of the Wisconsin

Legislature (“Legislature”), hereby renews its motion to intervene in DNC v.

Bostelmann and moves to intervene in Gear v. Knudson. The grounds for these

Motions are stated briefly below and more fully in the Legislature’s supporting

memorandum to be filed later today.

       This Court’s recent Order denying the Legislature’s Motion to Intervene in

Democratic National Committee v. Bostelmann (“DNC”), Dkt.85, expressly

recognized that “if some new facts were to arise that established an actual conflict”

between the Legislature and the Commission Officials,* Dkt.85 at 11—which would

include facts demonstrating that the Commission Officials are unwilling to “actively

defend[ ] all of the challenged laws” here, Dkt.85 at 5—“then the Wisconsin

Legislature is welcome to renew its motion,” Dkt.85 at 11.                      The Commission

Officials’ very recent submission in DNC, Dkt.107, provides such “new facts,”

justifying both this Renewed Motion to Intervene in DNC and the Motion to

Intervene in Gear.           Specifically, in the Commission Officials’ recent DNC

submission, they expressly admitted that they are “unable to state a position” on

whether to defend the “photo ID requirements” challenged here, Dkt.107 at 16, and

also demonstrated that their defense of the other challenged election laws is far

from vigorous, see Dkt.107 at 12–20. Therefore, since the Commission Officials are

now unwilling to “actively defend[ ] all of the[se] challenged laws,” Dkt.85 at 5, and

   * The Defendants in DNC are Marge Bostelmann, Julie M. Glancey, Ann S. Jacobs, Dean
Knudson, Robert F. Spindell, Jr., and Mark L. Thomsen, in their official capacities as Wisconsin
Elections Commissioners. The Defendants in Gear v. Knudson are identical, except for the addition
of Defendant Meagan Wolfe, in her official capacity as the administrator of the Wisconsin Elections
Commission. This Motion collectively refers to all of these Defendants as “the Commission Officials.”


                                                -2-
for the other reasons in the Legislature’s supporting memorandum, the Legislature

respectfully requests that this Court grant these Motions.

Dated this 31st day of March, 2020.

                                  Respectfully submitted,

                                  /s/Misha Tseytlin
                                  Misha Tseytlin (State Bar No. 1102199)
                                  Kevin M. LeRoy (State Bar No. 1105053)
                                  TROUTMAN SANDERS LLP
                                  227 W. Monroe Street, Suite 3900
                                  Chicago, IL 60606
                                  (608) 999-1240
                                  (312) 759-1939 (fax)
                                  misha.tseytlin@troutman.com
                                  kevin.leroy@troutman.com
                                  Eric M. McLeod (State Bar No. 1021730)
                                  Lane E. Ruhland (State Bar No. 1092930)
                                  HUSCH BLACKWELL LLP
                                  P.O. Box 1379
                                  33 East Main Street, Suite 300
                                  Madison, WI 53701-1379
                                  (608) 255-4440
                                  (608) 258-7138 (fax)
                                  eric.mcleod@huschblackwell.com
                                  lane.ruhland@huschblackwell.com
                                  Lisa M. Lawless (State Bar No. 1021749)
                                  HUSCH BLACKWELL LLP
                                  555 East Wells Street, Suite 1900
                                  Milwaukee, WI 53202-3819
                                  (414) 273-2100
                                  (414) 223-5000 (fax)
                                  lisa.lawless@huschblackwell.com
                                  Scott A. Keller
                                  BAKER BOTTS LLP
                                  700 K Street, N.W.
                                  Washington, DC 20001
                                  (202) 639-7837
                                  (202) 585-1023 (fax)
                                  scott.keller@bakerbotts.com
                                  Attorneys for the Wisconsin Legislature


                                        -3-
